Case 5:18-cv-07677-NC Document 108 Filed 04/20/20 Page 1 of 2




             Exhibit A
                          Case 5:18-cv-07677-NC Document 108 Filed 04/20/20 Page 2 of 2



                                                                                          Patient Name (Last, First, MI):
                                California
                                Release of Information
Date of Birth:                         Status:            Patient ID No:                                           Date
                                  □ Adult □Juvenile
I Authorize / Autorizo:                                                         To Release Information To / A divulgar Información a:
Name of organization or individual / Nombre                                     Name of organization or individual / Nombre

Address / Dirección                                                             Address / Dirección




1       This authorization includes records relating to the following (please check) / La presente autorización comprende los registros
        relacionados con lo que se detalla a continuación (por favor, marque la opción correcta):

              All remaining records / Otros registros restantes        Specify / Especificar
              Mental health treatment / Tratamiento de salud mental
              Chemical dependency treatment / Tratamiento de drogadicción o alcoholismo
              HIV or AIDS related tests and treatment / Tratamiento o pruebas de SIDA o VIH
2       Purpose for disclosure (this line must be completed) / Propósito de la divulgación (se debe completar este renglón):



3.      Indicate dates of interest / Indique las fechas importantes.
        If no date-range is provided, release will cover the previous year only / Si no se indica el periodo de divulgación, la misma tendrá lugar
        sólo por el término del año anterior.
4.     I understand that I may revoke this authorization at any time                 4.      Comprendo que puedo revocar la presente autorización en
      by providing written notice, except to the extent that release of                     cualquier momento siempre que notifique mi decisión por escrito,
      information has already occurred in reliance upon it.                                 salvo que la divulgación de mi información se haya efectuado
                                                                                            dependiendo de dicha autorización.
5.     I understand that under Federal Law (42 CFR Part 2) records
      relating to treatment for chemical dependency cannot be                        5.      Comprendo que conforme a la Ley Federal (42CFR – Código de
      released without my specific authorization as indicated under                         Normativa Federal – Parte 2) los registros relacionados con el
      “1.”                                                                                  tratamiento para el alcoholismo o drogadicción no pueden
                                                                                            divulgarse sin mi previa autorización específica tal como indica el
6.     I understand that information used or disclosed pursuant to this                     punto “1.”
      authorization may be disclosed by the recipient and may no
      longer be protected by federal or state law.                                   6.      Entiendo que la información utilizada o revelada conforme a esta
                                                                                            autorización puede ser divulgada por el destinatario y ya no estar
7.     I understand that my treatment, payment, enrollment or                               protegida bajo ley federal o estatal
      eligibility for benefits may not be conditioned upon whether I
      sign this Release of Information.                                              7.      Comprendo que mi tratamiento, pago, o elegibilidad de beneficios no
                                                                                            esta condicionados a mi firma que consentira el acceso de la
8.     I agree to hold harmless all persons acting upon this                                información. pertinente.
      authorization in good faith.
                                                                                     8.      Acepto eximir de responsabilidad a todas las personas que actúen
9.     It is my intention that a photocopy will be as valid as this                         con buena fe bajo la presente autorización.
      original.
                                                                                     9.      Manifiesto que una fotocopia tendrá el mismo valor que su copia
10. Information disclosed pursuant to this authorization could be                           original.
   re-disclosed by the recipient and may no longer be protected by
                                                                                     10. La información divulgada de conformidad con esta autorización podría
   federal confidentiality law (HIPAA). California law prohibits
                                                                                        ser divulgada nuevamente por el destinatario y ya no estará protegida
   recipients of these records from re-disclosure unless another                        por la ley federal de confidencialidad (HIPAA). La ley de California
   authorization for such disclosure is obtained, or unless such                        prohíbe que los destinatarios de estos registros vuelvan a divulgarse, a
   disclosure is specifically permitted by law                                          menos que se obtenga otra autorización para dicha divulgación o que la
                                                                                        divulgación esté específicamente permitida por la ley.
11. This authorization shall be valid for one year from the
   date of my signature.                                                             11. La presente autorización tendrá validez por el plazo de un año a
                                                                                        partir de la fecha de mi firma.

     Patient or authorized signature / Firma del paciente o persona autorizada                                                  Date / Fecha

     If other than patient signature, relationship to patient / Si no es la firma del paciente, indicar relación con el         Date / Fecha
     paciente

     Witness signature / Firma del testigo                                                                                      Date / Fecha




Form Number: CT400UN0000ACCBI101316                                                                                                         Page 1 of 1
